


US PSU Agreement GL32 VP/CEC

THE CLOROX COMPANY

2005 STOCK INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

NOTICE OF PERFORMANCE SHARE GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Grantee
named below, in accordance with the terms of The Clorox Company 2005 Stock
Incentive Plan (the “Plan”) and this performance share award agreement (the
“Agreement”), the following number of Performance Shares on the terms set forth
below:

GRANTEE:   (refer to Solium Capital account for details) TARGET AWARD: (refer to
Solium Capital account for details) PERFORMANCE PERIOD: July 1, 2012 through
June 30, 2015 DATE OF GRANT: September 11, 2012   SETTLEMENT DATE Within 75 days
following the last day of the Performance Period, provided the Grantee has
remained in the employment or service of the Company or its Subsidiaries through
such date (except for a termination of employment or service due to death,
Disability or Retirement, as provided below)


AGREEMENT

1. Grant of Performance Shares. The Company hereby grants to the Grantee the
Target Award set forth above, payment of which is dependent upon the achievement
of certain performance goals more fully described in Section 3 of this
Agreement. This Award is subject to the terms, definitions and provisions of the
Plan and this Agreement. All terms, provisions, and conditions applicable to the
Performance Shares set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.        2. Nature
and Settlement of Award. The Performance Shares awarded pursuant to this
Agreement represent the opportunity to receive Shares of the Company and
Dividend Equivalents on such Shares (as described in Section 4 below). The
Company shall issue to the Participant one Share for each vested Performance
Share (plus any Dividend Equivalents accrued with respect to such vested
Performance Shares), rounded down to the nearest whole share, less any Shares
withheld in accordance with the provisions of Section 7 of this Agreement.
Settlement shall occur on a date chosen by the Committee, which date shall be
within seventy-five (75) days following the last day of the Performance Period,
or any deferred settlement date established pursuant to Section 6 of this
Agreement, whichever is later (the “Settlement Date”), and except as
specifically provided in Section 5 of this Agreement, provided the Grantee has
remained in the employment or service of the Company or its Subsidiaries through
the Settlement Date. Although vested within the meaning of Section 83 of the
Internal Revenue Code since no substantial risk of forfeiture exists at the
Settlement Date, the Performance Shares (and any associated Dividend
Equivalents) will not be earned until the Grantee has fulfilled all of the
conditions precedent set forth in this Agreement, including, but not limited to,
the obligations set forth in Sections 9(b), 9(c), 9(d), 9(e) and Section 10, and
the Grantee shall have no right to retain the Shares or the value thereof upon
vesting or settlement of the Performance Shares until all such conditions
precedent have been satisfied.        3. Determination of Number of Performance
Shares Vested.        The number of Performance Shares vested, if any, for the
Performance Period shall be determined in accordance with the following formula:

# of Performance Shares = Payout Percentage x Target Award

- 1 -

--------------------------------------------------------------------------------




       

The “Payout Percentage” is based on cumulative economic profit (“EP”),
calculated as described in the paragraph below, at the end of the Performance
Period, determined in accordance with the following table:


FY13 – FY15 Payout 0% 50% 75% 100% 125% 150%

       Performance Period is FY13-FY15
       Interim percentages to be interpolated


Cumulative EP will be the sum of annual EP results over the Performance Period.
Annual EP is defined as Earnings Before Interest & Taxes (“EBIT”), adjusted for
non-cash restructuring charges, times one minus the tax rate, less capital
charge.

      

Notwithstanding the above, the EP levels in the preceding table shall be
adjusted, fairly and appropriately, in accordance with the Plan and, as provided
in this Agreement, to reflect accurately the direct and measurable effect of the
impact of each of the following events not otherwise reflected in the
determination of the initial EP levels (each, an “Event”) including, without
limitation, the financial statement impact on the Company on account of the
occurrence or potential occurrence of an Event: (1) the acquisition or
divestiture of a business, (2) a Change in Control, (3) U.S Federal changes in
tax statutes or the addition or deletion of taxes to which the Company or any
Affiliated Company is subject, (4) force majeure (including events known as
“Acts of God”), (5) the adoption of new or revised accounting pronouncements or
changes to application of accounting pronouncements, and (6) any extraordinary,
unusual or non-recurring item not previously listed. Notwithstanding the
foregoing, an event listed in the preceding sentence shall not qualify as an
Event, and therefore no adjustment shall be made to the EP levels, unless the
impact of the occurrence or potential occurrence of such an event listed in the
preceding sentence exceeds $2 million in EP. The purpose of any adjustments on
account of the occurrence of an Event is to keep the probability of achieving
the EP levels the same as if the Event triggering such adjustment had either not
occurred or had not resulted in any financial statement impact. The
determination of any adjustments shall be based on the Company’s accounting as
set forth in its books and records (including business projections) and/or in
the annual budget and/or long range plan of the Company pursuant to which the EP
levels were originally established. The amount of any such adjustment shall be
approved by the Committee in its good faith determination in accordance with the
provisions of this paragraph. To the extent applicable, the Committee shall
condition the determination of the number of Performance Shares vested under
this Section 3 upon the satisfaction of the adjusted EP levels. All Performance
Shares that are not vested for the Performance Period shall be forfeited as of
the last day of the Performance Period.

       4. Dividend Equivalent Rights. No Dividend Equivalents shall be paid to
the Grantee prior to the settlement of the award. Rather, such Dividend
Equivalent payments will accrue and be notionally credited to the Grantee’s
Performance Share account and paid out at the Payout Percentage in the form of
additional Shares (the “Dividend Equivalent Shares”) upon settlement of the
award, as described in Section 2 above.        5. Termination of Continuous
Service. Except as otherwise provided below, if the Grantee’s employment or
service with the Company and its Subsidiaries is terminated for any reason prior
to the Settlement Date, all Performance Shares and Dividend Equivalents subject
to this Agreement shall be immediately forfeited.        a. Termination due to
Death or Disability. If the Grantee’s termination of employment or service is
due to death or Disability, all Performance Shares and Dividend Equivalents
shall immediately vest and will be paid upon completion of the Performance
Period based on the level of performance achieved as of the end of such
Performance Period.

- 2 -

--------------------------------------------------------------------------------




b. Termination due to Retirement. If the Grantee’s termination of employment or
service is due to Retirement and is more than twelve (12) months from the Date
of Grant set forth in this Agreement, the Performance Shares shall vest on a pro
rata monthly basis, including full credit for partial months elapsed, and will
be paid upon completion of the Performance Period based on the level of
performance achieved as of the end of such Performance Period; provided,
however, that this provision shall not apply in the event the Grantee’s
employment or service is terminated for Cause. The amount of the vested Award
may be computed under the following formula: Target Award times (number of full
months elapsed in Performance Period divided by number of full months in
Performance Period) times percent performance level achieved as of the end of
the Performance Period. Dividend Equivalents accrued through the Grantee’s date
of termination due to Retirement shall be paid at the same time as the
settlement of the vested Performance Shares.                 c. Definition of
“Retirement.” For purposes of this Agreement, the term “Retirement” shall mean
termination of employment or service as an Employee after (1) twenty (20) or
more years of “vesting service” as defined in The Clorox Company Pension Plan
(“Vesting Service”), or (2) attaining age fifty-five with ten (10) or more years
of Vesting Service.   d. Definition of “Disability.” For purposes of this
Agreement, the Grantee’s employment shall be deemed to have terminated due to
the Grantee’s Disability if the Grantee is entitled to long-term disability
benefits under the Company’s long-term disability plan or policy, as in effect
on the date of termination of the Grantee’s employment.   6. Election to Defer
Settlement. Prior to the commencement of the last year of the Performance
Period, the Grantee may elect to defer the settlement of the Performance Shares
from the last day of the Performance Period until a date at least two years
following such date, or until the Grantee’s later termination of employment or
service. If the Grantee makes such an election, it will become irrevocable on
the date of such election. If the Grantee makes such an election, any Dividend
Equivalents awarded with respect to such deferred Performance Shares shall also
be deferred under the same terms. If the Grantee makes such an election, but a
transaction occurs that subjects the Grantee’s Performance Shares to Section 19
of the Plan prior to the settlement date, the Grantee’s deferral election will
terminate and the Grantee’s Performance Shares and Dividend Equivalents will be
settled as of the date of that transaction. The Company may terminate any
deferral hereunder if a change in law requires such termination.   7. Taxes.
Pursuant to Section 16 of the Plan, the Committee shall have the power and the
right to deduct or withhold, or require the Grantee to remit to the Company, an
amount sufficient to satisfy any applicable tax withholding requirements
applicable to this Award. The Committee may condition the issuance of Shares
upon the Grantee’s satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding rate that could be
imposed on the transaction (or such other rate that will not result in a
negative accounting impact) or in such other manner as is acceptable to the
Company. Such election shall be irrevocable, made in writing, signed by the
Grantee, and shall be subject to any restriction or limitations that the
Committee, in its sole discretion, deems appropriate.   8. Transferability of
Performance Shares. Performance Shares shall not be transferable by the Grantee
other than by will or by the laws of descent or distribution. For avoidance of
doubt, Shares issued to the Grantee in settlement of Performance Shares pursuant
to Section 2 of this Agreement shall not be subject to any of the foregoing
transferability restrictions.   9. Protection of Trade Secrets and Limitations
on Retention.     a. Definitions.

- 3 -

--------------------------------------------------------------------------------




              i. “Affiliated Company” means any organization controlling,
controlled by or under common control with the Company.          ii.
“Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the Company or any
Affiliated Company, whether or not they originated with the Grantee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.   iii. “Conflicting Product”
means any product, process, machine, or service of any person or organization,
other than the Company or any Affiliated Company, in existence or under
development that (1) resembles or competes with a product, process, machine, or
service upon or with which the Grantee shall have worked during the two years
prior to the Grantee’s termination of employment with the Company or any
Affiliated Company or (2) with respect to which during that period of time the
Grantee, as a result of his/her job performance and duties, shall have acquired
knowledge of Confidential Information, and whose use or marketability could be
enhanced by application to it of Confidential Information. For purposes of this
section, it shall be conclusively presumed that the Grantee has knowledge of
information to which s/he has been directly exposed through actual receipt or
review of memorandum or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.    
iv. “Conflicting Organization” means any person or organization that is engaged
in or about to become engaged in research on or development, production,
marketing or selling of a Conflicting Product.   b. Right to Retain Shares
Contingent on Protection of Confidential Information. In partial consideration
for the award of these Performance Shares, the Grantee agrees that at all times,
both during and after the term of the Grantee’s employment with the Company or
any Affiliated Company, to hold in the strictest confidence, and not to use
(except for the benefit of the Company at the Company’s direction) or disclose
(except for the benefit of the Company at the Company’s direction), regardless
of when disclosed to the Grantee, any and all Confidential Information of the
Company or any Affiliated Company. The Grantee understands that for purposes of
this Section 9(b), Confidential Information further includes, but is not limited
to, information pertaining to any aspect of the business of the Company or any
Affiliated Company which is either information not known (or known as a result
of a wrongful act of the Grantee or of others who were under confidentiality
obligations as to the item or items involved) by actual or potential competitors
of the Company or other third parties not under confidentiality obligations to
the Company. If, prior to the expiration of the Performance Period or at any
time within one (1) year after the Settlement Date, the Grantee discloses or
uses, or threatens to disclose or use, any Confidential Information other than
in the course of performing authorized services for the Company (or any
Affiliated Company), the Performance Shares, whether vested or not, will be
immediately forfeited and cancelled, and the Grantee shall immediately return to
the Company the Shares or the pre-tax income derived from any disposition of the
Shares.   c. No Interference with Customers or Suppliers. In partial
consideration for the award of these Performance Shares, in order to forestall
the disclosure or use of Confidential Information as well as to deter the
Grantee’s intentional interference with the contractual relations of the Company
or any Affiliated Company, the Grantee’s intentional interference with
prospective economic advantage of the Company or any Affiliated Company and to
promote fair competition, the Grantee agrees that the Grantee’s right to the
Shares upon settlement of the Performance Shares is contingent upon the Grantee
refraining, for a period of one (1) year after the date of settlement of the
Performance Shares, for himself/herself or any third party, directly or
indirectly, from using Confidential Information to (1) divert or attempt to
divert from the Company (or any Affiliated Company) any business of any kind in
which it is engaged, or (2) intentionally solicit its customers with which it
has a contractual relationship as to Conflicting Products, or to interfere with
the contractual relationship with any of its suppliers or customers
(collectively, “Interfere”). If, during the term of the Performance Period or at
any time within one (1) year after the Settlement Date, the Grantee breaches
his/her obligation not to Interfere, the Grantee’s right to the Shares upon
settlement of the Performance Shares shall not have been earned and the
Performance Shares, whether vested or not, will be immediately cancelled, and
the Grantee shall immediately return to the Company the Shares or the pre-tax
income derived from any disposition of the Shares. For avoidance of doubt, the
term “Interfere” shall not include any advertisement of Conflicting Products
through the use of media intended to reach a broad public audience (such as
television, cable or radio broadcasts, or newspapers or magazines) or the broad
distribution of coupons through the use of direct mail or through independent
retail outlets. THE GRANTEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO
AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION
OF THE PERFORMANCE SHARES AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS
TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS “NO
INTERFERENCE WITH CUSTOMERS OR SUPPLIERS” PROVISION DURING THE TERM OF THE
PERFORMANCE PERIOD OR WITHIN ONE (1) YEAR AFTER THE SETTLEMENT DATE.

- 4 -

--------------------------------------------------------------------------------




d. No Solicitation of Employees. In partial consideration for the award of these
Performance Shares, in order to forestall the disclosure or use of Confidential
Information, as well as to deter the Grantee’s intentional interference with the
contractual relations of the Company or any Affiliated Company, the Grantee’s
intentional interference with prospective economic advantage of the Company or
any Affiliated Company, and to promote fair competition, the Grantee agrees that
the Grantee’s right to the Shares upon settlement of the Performance Shares is
contingent upon the Grantee refraining, for a period of one (1) year after the
date of settlement of the Performance Shares, for himself/herself or any third
party, directly or indirectly, from soliciting for employment any person
employed by the Company, or by any Affiliated Company, during the period of the
solicited person’s employment and for a period of one (1) year after the
termination of the solicited person’s employment with the Company or any
Affiliated Company (collectively “Solicit”). If, during the term of the
Performance Period or at any time within one (1) year after the Settlement Date,
the Grantee breaches his/her obligation not to Solicit, the Grantee’s right to
the Shares upon settlement of the Performance Shares shall not have been earned
and the Performance Shares, whether vested or not, will be immediately
cancelled, and the Grantee shall immediately return to the Company the Shares or
the pre-tax income derived from any disposition of the Shares. THE GRANTEE
UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE
CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE PERFORMANCE SHARES
AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF THE
SHARES IF THE GRANTEE SHOULD CHOOSE TO VIOLATE THIS NON-SOLICITATION OF
EMPLOYEES PROVISION DURING THE TERM OF THE PERFORMANCE PERIOD OR WITHIN ONE (1)
YEAR AFTER THE SETTLEMENT DATE.                      e. Injunctive and Other
Available Relief. By acceptance of these Performance Shares, the Grantee
acknowledges that, if the Grantee were to breach or threaten to breach his/her
obligation hereunder not to Interfere or Solicit or not to disclose or use any
Confidential Information other than in the course of performing authorized
services for the Company (or any Affiliated Company), the harm caused to the
Company by such breach or threatened breach would be, by its nature, irreparable
because, among other things, damages would be significant and the monetary harm
that would ensue would not be able to be readily proven, and that the Company
would be entitled to injunctive and other appropriate relief to prevent
threatened or continued breach and to such other remedies as may be available at
law or in equity. To the extent not prohibited by law, any cancellation of the
Performance Shares pursuant to any of Sections 9(b) through 9(d) above shall not
restrict, abridge or otherwise limit in any fashion the types and scope of
injunctive and other available relief to the Company. Notwithstanding any
provision of this Agreement to the contrary, nothing under this Agreement shall
limit, abridge, modify or otherwise restrict the Company (or any Affiliated
Company) from pursuing any or all legal, equitable or other appropriate remedies
to which the Company may be entitled under any other agreement with the Grantee,
any other plan, program, policy or arrangement of the Company (or any Affiliated
Company) under which the Grantee is covered or participates, or any applicable
law, all to the fullest extent not prohibited under applicable law.        10.
Right to Retain Shares Contingent on Continuing Non-Conflicting Employment. In
partial consideration for the award of these Performance Shares, in order to
forestall the disclosure or use of Confidential Information, as well as to deter
the Grantee’s intentional interference with the contractual relations of the
Company or any Affiliated Company, the Grantee’s intentional interference with
prospective economic advantage of the Company or any Affiliated Company, and to
promote fair competition, the Grantee agrees that the Grantee’s right to the
Shares upon settlement of the Performance Shares is contingent upon the Grantee
refraining, during the term of the Performance Period and for a period of one
(1) year after the Settlement Date, from rendering services, directly or
indirectly, as director, officer, employee, agent, consultant or otherwise, to
any Conflicting Organization except a Conflicting Organization whose business is
diversified and that, as to that part of its business to which the Grantee
renders services, is not a Conflicting Organization, provided that the Company
shall receive separate written assurances satisfactory to the Company from the
Grantee and the Conflicting Organization that the Grantee shall not render
services during such period with respect to a Conflicting Product. If, prior to
the expiration of the Performance Period or at any time within one (1) year
after the Settlement Date, the Grantee shall render services to any Conflicting
Organization other than as expressly permitted herein, the Grantee’s right to
the Shares upon settlement of the Performance Shares shall not have been earned
and the Performance Shares, whether vested or not, will be immediately
cancelled, and the Grantee shall immediately return to the Company the Shares or
the pre-tax income derived from any disposition of the Shares. THE GRANTEE
UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE
GRANTEE FROM RENDERING SERVICES TO A CONFLICTING ORGANIZATION, BUT PROVIDES FOR
THE CANCELLATION OF THE PERFORMANCE SHARES AND A RETURN TO THE COMPANY OF THE
SHARES OR THE GROSS TAXABLE PROCEEDS OF THE SHARES IF THE GRANTEE SHOULD CHOOSE
TO RENDER SUCH SERVICES DURING THE TERM OF THE PERFORMANCE PERIOD OR WITHIN ONE
(1) YEAR AFTER THE SETTLEMENT DATE.

- 5 -

--------------------------------------------------------------------------------




11. Repayment Obligation. In the event that (1) the Company issues a restatement
of financial results to correct a material error and (2) the Committee
determines, in good faith, that the Grantee’s fraud or willful misconduct was a
significant contributing factor to the need to issue such restatement and (3)
some or all of the Performance Shares that were granted and/or vested prior to
such restatement would not have been granted and/or vested, as applicable, based
upon the restated financial results, the Grantee shall immediately return to the
Company the Performance Shares or any Shares or the pre-tax income derived from
any disposition of the Shares previously received in settlement of the
Performance Shares that would not have been granted and/or vested based upon the
restated financial results (the “Repayment Obligation”). The Company shall be
able to enforce the Repayment Obligation by all legal means available,
including, without limitation, by withholding such amount from other sums owed
by the Company to the Grantee.        12. Miscellaneous Provisions.        a.
Rights as a Stockholder. Neither the Grantee nor the Grantee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Award until the Performance Shares have been settled and Share
certificates have been issued to the Grantee, transferee or representative, as
the case may be.        b. Choice of Law, Exclusive Jurisdiction and Venue. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The courts of the
State of Delaware shall have exclusive jurisdiction over any disputes or other
proceedings relating to this Agreement, and venue shall reside with the courts
in New Castle County, Delaware, including if jurisdiction shall so permit, the
U.S. District Court for the District of Delaware. Accordingly, the Grantee
agrees that any claim of any type relating to this Agreement must be brought and
maintained in the appropriate court located in New Castle County, Delaware,
including if jurisdiction will so permit, in the U.S. District Court for the
State of Delaware. The Grantee hereby consents to the jurisdiction over the
Grantee of any such courts and waives all objections based on venue or
inconvenient forum.        c. Modification or Amendment. This Agreement may be
modified or amended by the Board or the Committee at any time; provided,
however, no modification or amendment to this Agreement shall be made which
would materially and adversely affect the rights of the Grantee, without such
Grantee’s written consent.

- 6 -

--------------------------------------------------------------------------------




d. Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced to reflect the intent of the parties to the fullest
extent not prohibited by law, and in the event that such provision is not able
to be so construed and enforced, then this Agreement shall be construed and
enforced as if such illegal or invalid provision had not been included. In
amplification of the preceding sentence, in the event that the time period or
scope of any provision is declared by a court or arbitrator of competent
jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall have the power
to reduce the time period or scope to the maximum time period or scope permitted
by law.          e. References to Plan. All references to the Plan shall be
deemed references to the Plan as may be amended.   f. Headings. The captions
used in this Agreement are inserted for convenience and shall not be deemed a
part of this Agreement for construction or interpretation.   g. Interpretation.
Any dispute regarding the interpretation of this Agreement shall be submitted by
the Grantee or by the Company forthwith to the Board or the Committee, which
shall review such dispute at its next regular meeting. The resolution of such
dispute by the Board or the Committee shall be final and binding on all persons.
It is the intention of the Company and the Grantee to make the promises
contained in this Agreement reasonable and binding only to the extent that it
may be lawfully done under existing applicable laws. This Agreement and the Plan
constitute the entire and exclusive agreement between the Grantee and the
Company, and it supersedes all prior agreements or understandings, whether
written or oral, with respect to the grant of Performance Shares set forth in
this Agreement.   h. Section 409A Compliance. To the extent applicable, it is
intended that the Plan and this Agreement comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
(“Section 409A”). Any provision of the Plan or this Agreement that would cause
this Award to fail to satisfy Section 409A shall have no force or effect until
amended to comply with Section 409A, which amendment may be retroactive to the
extent permitted by Section 409A.   Notwithstanding any provision of the Plan to
the contrary, if the Grantee is a “specified employee” (as defined in Section
1.409A-1(i) of the Treasury Department Regulations) at the time of the Grantee’s
“separation from service” (as defined in Section 1.409A-1(h) of the Treasury
Department Regulations), and a payment to the Grantee under this Agreement is
subject to Section 409A and is being made to the Grantee on account of the
Grantee’s separation from service, then to the extent not paid on or before
March 15 of the calendar year following the calendar year in which the
separation from service occurred, such payment shall be delayed until the
earlier of the date which is six (6) months after the date of the Grantee’s
separation from service or the date of death of the Grantee. Any payments that
were scheduled to be paid during the six (6) month period following the
Grantee’s separation from service, but which were delayed pursuant to this
Section 12(h), shall be paid without interest on, or as soon as administratively
practicable after, the first day following the six (6) month anniversary of the
Grantee’s separation from service (or, if earlier, the date of the Grantee’s
death). Any payments that were originally scheduled to be paid following the six
(6) months after the Grantee’s separation from service shall continue to be paid
in accordance with their predetermined schedule.   i. Agreement with Terms.
Receipt of any benefits under this Agreement by the Grantee shall constitute the
Grantee’s acceptance of and agreement with all of the provisions of this
Agreement and of the Plan that are applicable to this Agreement, and the Company
shall administer this Agreement accordingly.


THE CLOROX COMPANY
 

By:

[exhibit10-11x7x1.jpg] Its:       Chairman of the Board and CEO


- 7 -

--------------------------------------------------------------------------------




THE GRANTEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT IS A UNILATERAL CONTRACT
AND THAT THE GRANTEE’S RIGHT TO THE SHARES PURSUANT TO THIS AGREEMENT IS
ACCEPTED AND EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING
SHARES HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE CRITERIA AND BY
COMPLIANCE WITH THE GRANTEE’S VARIOUS OBLIGATIONS UNDER THIS AGREEMENT. THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN
THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S EMPLOYMENT AT ANY TIME,
FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT ADVANCE
NOTICE EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW.

The Grantee acknowledges that a copy of the Plan, Plan Information and the
Company’s Annual Report and Proxy Statement (the “Prospectus Information”) are
available for viewing on the Company’s Cloroxweb site at
http://CLOROXWEB.clorox.com/hr/stock. The Grantee hereby consents to receive the
Prospectus Information electronically, or, in the alternative, to contact the HR
Service Center at 1-800-709-7095 to request a paper copy of the Prospectus
Information. The Grantee represents that s/he is familiar with the terms and
provisions thereof, and hereby accepts this Agreement subject to all of the
terms and provisions thereof. The Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Agreement. The Grantee acknowledges and hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement. The Grantee further
agrees to notify the Company upon any change in the residence address indicated
below.

Dated:     Signed:                Grantee


Residence Address:      


- 8 -

--------------------------------------------------------------------------------